PER CURIAM:
Claimant, an employee of the Department of Highways, seeks a refund of $176.40 as the difference between single and family coverage insurance rates which claimant alleges was erroneously paid during his first seven months of employment. Claimant was hired on November 22, 1982. At that time, he completed a number of forms including a “West Virginia Public Insurance Board acceptance and payroll deduction authority” card. On this card, claimant contends, he was erroneously instructed to write “AF” as his coverage code. “AF” is the code for family coverage; “AS” is for single. Claimant stated that this code was not explained to him and that he did not desire family coverage. A refund was sought after claimant discovered the error, but was denied. Richard A. Folio, administrative assistant of the Public Employees Insurance Board, testified that the refund was denied because claimant was afforded family coverage during the period in question.
While the claimant may have been given certain misinformation in regard to this form, the Court notes that claimant failed to complete the form. On the front of the form are two boxes. Next to one it reads *121“I wish to enroll my eligible dependents.” Next to the other is “I do not wish to enroll my eligible dependents.” Had claimant checked one of the boxes the overpayment might not have occurred. The Court cannot find any negligence on the part of employees of the Department of Highways that was the proximate cause of the overpayment in question. Therefore, this claim is denied.
Claim disallowed.